                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                           Civil Case No. 3:16-cv-00695-GCM


Baronius Press Ltd.,                                )
                   Plaintiff                        )
                                                    )														PLAINTIFF’S RESPONSE TO
v.                                                  )          DEFENDANT’S FIRST MOTION
                                                    )          FOR A PROTECTIVE ORDER
Saint Benedict Press LLC,                           )
                   Defendant.                       )
                                                    )
                                                    )



         Plaintiff Baronius Press, Ltd. (“Plaintiff”) respectfully submits this Response in

Opposition to Defendant’s First Motion for a Protective Order (Doc. No. 68) filed September 25,

2018 (“Response”).

         1.     The Pretrial Order and Case Management Plan (Doc. No. 20, p. 3) defines that

“privileged documents inadvertently produced may be ‘clawed back’ by the party that produced

them within 14 days of being served with written notice of the inadvertent disclosure by the party

who received the document”.

         2.     Defendant produced documents SBPP-00650 to SBPP-01379 a re-typeset draft

of the book Fundamentals of Catholic Dogma (“Fundamentals”) on November 24, 2017.

Defendant knew about its alleged “inadvertent release” since at least May 10, 2018 and it only

made a request on June 26, 2018 for the documents to be designated as “Attorneys’ Eyes Only”.

(Doc. No. 47-3) and waited until September 25, 2018, i.e. ten (10) months after the initial release

of the documents to file for a Motion for a Protective Order (Doc. No. 68). See also Victor

Stanley, Inc. v. Creative Pipe, Inc., 250 F.R.D. 251, 258 (D.Md. 2008) (holding that there is a




	                                   1
      Case 3:16-cv-00695-FDW-DCK Document 75 Filed 10/08/18 Page 1 of 4
waiver of a privilege and its protection with “inadvertent production [of attorney-client work

product] ‘because once disclosed, there can no longer be any expectation of confidentiality.’”)

         3.     Plaintiff has conducted reviews of the re-typeset draft of Fundamentals (SBPP-

00650 to SBPP -1379).

         4.     Defendant’s claim that the re-typeset draft of Fundamentals (SBPP-00650 to

SBPP -1379) is confidential and proprietary business information is without merit. (Doc. 73,

Pages 4-7)

         5.     Defendant’s re-typeset draft of Fundamentals (SBPP-00650 to SBPP -1379) is

an unauthorized derivative work in this willful copyright infringement lawsuit.

         6.     There should be no restrictions in presenting the re-typeset draft of

Fundamentals (SBPP-00650 to SBPP -1379) into evidence as it shows Defendant’s willful

infringement and its intention to continue to infringe Plaintiff’s copyrights.

         7.     For the foregoing reasons Defendant’s First Motion for a Protective Order

should be DENIED.




       Respectfully submitted this 8th day of October, 2018.

                                                  Attorneys for Plaintiff

                                                  /s/ Mark W. Ishman
                                                  Mark W. Ishman
                                                  N.C. State Bar No. 27908
                                                  ISHMAN LAW FIRM, P.C.
                                                  9660 Falls of Neuse Road, Box 138-350
                                                  Raleigh, North Carolina 27615
                                                  Telephone: (919) 468-3266
                                                  Email: mishman@ishmanlaw.com

                                                  Kristin G. Garris


	                                   2
      Case 3:16-cv-00695-FDW-DCK Document 75 Filed 10/08/18 Page 2 of 4
                                    N.C. State Bar No. 38767
                                    TANNENBAUM HELPERN SYRACUSE &
                                    HIRSCHTRITT LLP
                                    900 Third Avenue
                                    New York, New York 10022
                                    Tel: (212) 508-6783
                                    Email: garris@thsh.com




	                                 3
    Case 3:16-cv-00695-FDW-DCK Document 75 Filed 10/08/18 Page 3 of 4
                                   CERTIFICATE OF SERVICE

          I, the undersigned attorney do hereby certify that I have served all parties in this action

    with a copy of this RESPONSE IN OPPOSITION TO DEFENDANT’S FIRST MOTION

    FOR A PROTECTIVE ORDER by electronically filing the same via Pacer and forwarding to

    the email addresses listed below:

          Jonathan E. Buchan, Jr, Esq.
          jbuchan@essexrichards.com
          Natalie Dawn Potter, Esq.
          npotter@essexrichards.com, hbadger@essexrichards.com
          Essex Richards, P.A.
          1701 South Blvd.
          Charlotte, NC 28203


          This the 8th day of October, 2018.


                                                    Attorneys for Plaintiff

                                                    /s/ Mark W. Ishman
                                                    Mark W. Ishman
                                                    N.C. State Bar No. 27908
                                                    ISHMAN LAW FIRM, P.C.
                                                    9660 Falls of Neuse Road, Box 138-350
                                                    Raleigh, North Carolina 27615
                                                    Telephone: (919) 468-3266
                                                    Email: mishman@ishmanlaw.com

                                                    Kristin G. Garris
                                                    N.C. State Bar No.38767
                                                    TANNENBAUM HELPERN SYRACUSE &
                                                    HIRSCHTRITT LLP
                                                    900 Third Avenue
                                                    New York, New York 10022
                                                    Tel: (212) 508-6783
                                                    Email: garris@thsh.com




	                                      4
         Case 3:16-cv-00695-FDW-DCK Document 75 Filed 10/08/18 Page 4 of 4
